Citation Nr: 0903983	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-31 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating greater than 20 percent 
for residuals of a fragment wound to the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1968 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

During the pendency of this appeal, the RO, in an October 
2008 rating decision, granted the veteran a separate 10 
percent rating for a tender scar of the left shoulder as a 
residual of the in-service fragment wound.  The veteran did 
not appeal the rating of the scar.  Accordingly, in reviewing 
the appropriate rating for the veteran's residuals of a 
fragment wound to his left shoulder, the Board will not 
consider the symptomatology attributed to his scar here 
because this aspect of the veteran's claim is no longer on 
appeal. 

The case was brought before the Board in October 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  


FINDING OF FACT

The veteran's left shoulder disability is manifested by pain, 
encapsulitis, and peripheral neuropathy, some limitation of 
motion, stiffness and muscle weakness with moderate affects 
to his daily and occupational functioning. 




CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no 
more, is granted for residuals of a fragment wound to the 
left shoulder.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the veteran in February 2004.  That letter advised 
the veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2008).   

Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran a February 2004 letter, which requested that the 
veteran provide evidence describing how his disabilities had 
worsened, as required by element (1).  Since the Board is 
assigning an increased 30 percent disability rating for the 
veteran's service-connected disability for the entire 
appellate time period there is no question as to an effective 
date to be assigned, and no further notice is needed and 
failure to provide this notice as required by element (3) is 
non prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The 2004 letter included examples of specific types of 
evidence that would substantiate his claim.  In addition, the 
veteran was questioned about the effect that worsening has on 
his employment and daily life during the course of his March 
2004, August 2008 and September 2008 VA examinations 
performed in association with this claim.  The Board finds 
that the notice given, the questions directly asked and the 
responses provided by the veteran both at interview and in 
his own statements show that he knew that the evidence needed 
to show that his disability had worsened and what impact that 
had on his employment and daily life, as required under 
elements (1) and (4).  As the Board finds veteran had actual 
knowledge of the requirement, any failure to provide him with 
adequate notice is not prejudicial.  See Sanders, supra.  The 
Board finds that the first, third and fourth elements of 
Vazquez-Flores are satisfied.

As to element (2), the Board notes the veteran is service-
connected for a musculoskeletal disability of the left 
shoulder and was previously rated under DC 5322, for injuries 
affecting Muscle Group XXII.  The Board, by this decision, is 
awarding the veteran an increased rating of 30 percent, but 
no more, under DC 8510, for peripheral neuropathy of the left 
arm.  As will be discussed below, the RO did not specifically 
consider diagnostic code 8510 or notify the veteran of the 
specific diagnostic criteria found therein.  The veteran, 
however, was notified of the various muscle injury and 
musculoskeletal diagnostic codes relevant to his left 
shoulder.  Both DC 8510 (for neurological impairment) and 
5322 (for muscle group XXII impairment) are rated based on 
whether the veteran's disability is found to be "slight," 
"moderate" or "severe."  The words "slight," "moderate" 
and "severe" are used in various diagnostic codes and are 
not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, evidence is 
evaluated to find a decision that is "equitable and just." 
38 C.F.R. § 4.6.  Accordingly, the fact that the veteran was 
notified of the diagnostic criteria found under DC 5322, 
which is described virtually identically to the criteria 
under DC 8510, indicates the veteran had actual knowledge of 
what was necessary to substantiate his claim.  The veteran 
was given all appropriate tests and asked all pertinent 
questions within the rating criteria during his March 2004, 
August 2008 and September 2008 examinations and thus was 
given actual notice of what was necessary to demonstrate a 
worsened condition.  The Board finds that no more specific 
notice is required of VA and that any error in not providing 
the rating criteria is harmless.  See Vazquez-Flores.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are either met or that any 
error in the specific VCAA notice letters are not 
prejudicial.  The veteran, moreover, has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran appropriate VA examinations in 
2004 and 2008.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's left shoulder since he was last examined.  The 
veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA, which 
records are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2004 and 2008 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Increased Rating

In general, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155. 
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4. The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disabilities in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  The Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).  Indeed, the present 
appeal involving the right knee reflects that the veteran is 
already in receipt of such "staged" ratings.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  However, the Board notes that the provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran alleges his left shoulder disability is more 
severe than currently rated.  More specifically, the veteran 
indicates he currently works in customer service in a 
manufacturing company because he can no longer do any labor-
intensive work requiring heavy lifting.  He alleges his left 
shoulder causes a constant dull-ache and makes even typing 
uncomfortable.  The medical records reflect, and the veteran 
does not dispute, that he is right-hand dominant.  

The veteran was injured in 1970 by a shrapnel wound to his 
left shoulder.  He was hospitalized for approximately 35 to 
40 days to remove the fragments and treat the injury.  The 
veteran's left shoulder disability is currently rated 20 
percent disabling for moderately severe muscle impairment.

Specifically, the RO rated the veteran under Diagnostic Code 
5322, for injuries affecting Muscle Group XXII.  This Muscle 
Group encompasses rotary and forward movements of the head; 
respiration; deglutition and the following muscles of the 
front of the neck: (1) trapezius I; (2) sternocleidomastoid; 
(3) the "hyoid" muscles; (4) sternothyroid; and (5) 
digrastric.  38 C.F.R. § 4.73, Diagnostic Code 5322.  A 
noncompensable evaluation is assigned for slight residual 
disability; a 10 percent rating is provided for a moderate 
residual disability; a 20 percent rating for a moderately 
severe residual disability; and a 30 percent rating for a 
severe residual disability.  Id.

The Board notes, as will be discussed more thoroughly below, 
the medical evidence differs slightly regarding which muscle 
group is primarily affected by the injury.  A March 2004 VA 
examination indicates the injury is primarily to Muscle Group 
III.  An August 2008 examiner indicated the rhomboid muscles 
are the primary group of injury, which is encompassed in 
Muscle Group II.  In September 2008, the examiner indicated 
the veteran's left shoulder injury affects the trapezius and 
deltoid muscles.  These muscles are part of Muscle Group I, 
II and XXII.  Diagnostic Codes 5301, 5302 and 5303 indicate 
the rating criteria for injuries affecting Muscle Groups I, 
II and III respectively.  In all three DCs a 20 percent 
rating is assigned for a moderately severe disability 
affecting the non-dominant side and a 30 percent rating is 
assigned for a severe disability affecting the non-dominant 
side.  38 C.F.R. § 4.73, DCs 5301-5303.  

In short, regardless of which muscle group diagnostic code is 
applied, an increased rating greater than 20 percent is only 
warranted under these diagnostic codes where the medical 
evidence indicates a severe left shoulder disability.  Also 
significant, none of the arguably applicable muscle injury 
diagnostic codes provide for a rating greater than 30 
percent. Id., DCs 5301-5303, 5322

Shrapnel injuries, however, may also be rated under 
neurological impairment or musculoskeletal impairment if more 
advantageous.  A muscle injury evaluation will not be 
combined with a peripheral nerve paralysis evaluation of the 
same body part unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).

The RO considered the applicability of various muscle group 
diagnostic codes as well as the musculoskeletal diagnostic 
codes relating to shoulder disabilities, but it did not 
specifically consider neurological impairment.  When the 
Board addresses an issue that was not addressed by the RO, 
consideration must be given to whether the veteran will be 
prejudiced by the Board's consideration of the issue in the 
first instance.  In this case, given the favorable decision 
here, the veteran's due process rights are not violated by 
this Board decision.  

The medical evidence indicates that since the date of filing 
his claim, the veteran's left shoulder disability has been 
manifested by complaints of pain, weakness, limited motion 
and shooting pains sometimes described as a constant "dull 
ache."  VA outpatient treatment records from 2005 to 2008 
indicate various therapy methods employed for pain management 
purposes for the veteran's left shoulder.  

The veteran was first afforded a VA examination in March 2004 
where the examiner indicated the veteran's left shoulder 
injury affected Muscle Group III and was manifested by 
weakness, numbness, and pain. The examiner found no loss of 
muscle substance, deep fascia or impaired muscle tone.  
Despite the veteran's complaints of numbness, the examiner 
found no objective evidence of nerve damage at that time.  
Range of motion testing indicated flexion limited to 105 
degrees (due to pain), abduction limited to 90 degrees and 
external and internal rotation within normal limits.  

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

The veteran was subsequently afforded VA examinations in 
August and September 2008.  The August 2008 examiner 
diagnosed the veteran with encapsulitis of the left shoulder 
and moderate peripheral neuropathy of the left arm indicating 
the veteran's left shoulder injury is manifested by a 
deformed joint, stiffness, weakness and pain.  Range of 
motion testing indicated flexion limited to 95 degrees (with 
pain), internal rotation limited to 35 degrees, but abduction 
and external rotation were found to be within normal limits.  
Nerve testing revealed evidence of C5 impingement syndrome 
and x-rays revealed a prominent bony spur possibly 
responsible for the nerve impingement.  The examiner also 
indicated the rhomboids muscle group (Muscle Group II) was 
the primary affected muscle group. 

The September 2008 examiner had consistent findings with 
regard to range of motion testing, but did not find any joint 
deformity.  The examiner also noted the primary affected 
muscles to include the trapezius and deltoid muscles.  With 
regard to other objectively observed manifestations, the 
examiner noted a weak hand grasp, overall moderate muscle 
weakness and pain.

The 2008 medical records indicate the veteran's left shoulder 
disability is manifested, in part, by C5 impingement syndrome 
causing peripheral neuropathy of the left arm.  Neurological 
impairments affecting the fifth and sixth cervicals, or the 
"upper radicular group," are evaluated under Diagnostic 
Code 8510.  For diseases of the peripheral nerves, disability 
ratings are based on whether there is complete or incomplete 
paralysis of the particular nerve. The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. See 38 C.F.R. 
§ 4.124a, Diseases of the Peripheral Nerves.  Complete 
paralysis of the upper radicular group is evidenced by all 
shoulder and elbow movements lost or severely affected, hand 
and wrist movements not affected. 38 C.F.R. § 4.124a, 
Diagnostic Code 8510.  Clearly, the medical evidence does not 
support a finding of complete paralysis of the upper 
radicular group here.

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8510 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120.  Under Diagnostic Code 8510, for incomplete 
paralysis, as is the case here, DC 8510 provides for a 20 
percent disability rating if the condition is mild regardless 
of which side is affected.  If the condition is considered 
"moderate", a 30 percent disability rating is provided for 
disabilities affecting the non-dominant or minor side.  If 
the condition is considered "severe", a 40 percent 
disability rating is provided for disabilities affecting the 
non-dominant or minor side.  The Board observes that the 
words "mild," "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6.  

Overall, the medical evidence consistently characterizes the 
combined manifestations of the veteran's left shoulder injury 
as moderate.  The veteran's main complaints are limitation of 
motion, weakness and pain.  He cannot do any heavy lifting or 
hobbies that would require excessive use of his left 
shoulder, such as archery, and the veteran was forced to take 
a customer service position at his job due to his left 
shoulder restrictions.  On the other hand, the veteran's left 
shoulder does not prevent the veteran from working, and no 
examiner found evidence of locking, giving way or 
instability.  Overall, the examiners have consistently 
classified the disability as "moderate" and the medical 
evidence supports the classification.  Under DC 8510, then, 
the veteran is entitled to a 30 percent rating for moderate 
peripheral neuropathy of the left arm, but no more.

Again, the Board notes the arguably applicable muscle group 
diagnostic codes, to include DCs 5301, 5302, 5303, and 5322 
do not provide for a rating greater than 30 percent for 
disabilities affecting the non-dominant side.
 
No other diagnostic code would provide a higher rating in 
this case.  There are other diagnostic codes dealing with 
musculoskeletal injuries of the shoulder that were considered 
and found not to be more advantageous.  Specifically, 
diagnostic codes 5200-5202 provide for ratings greater than 
30 percent where the shoulder joint is ankylosed (DC 5200), 
the arm is limited in motion to 25 degrees from the side (DC 
5201) or where there is evidence of humerus impairment 
resulting in a fibrous union, a false flail joint or a flail 
shoulder (DC 5202).  In this case, DCs 5200 and 5202 are 
inapplicable because the veteran's left shoulder is not 
ankylosed ("frozen") or manifested by an impairment of the 
humerus.  The veteran's left shoulder disability is 
manifested by some limitation of motion, but not to the 
degree warranting an increased rating under DC 5201.  
Accordingly, there is no musculoskeletal disability rating 
that would provide for a rating greater than 30 percent.  
Furthermore, in light of the 30 percent disability rating to 
be assigned, an additional compensable rating based on a 
muscle injury rating is not warranted.  38 C.F.R. § 4.55(a).

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's left shoulder. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has complained of pain and 
weakness after long periods of use.  The examiners indicate 
the veteran's limitation of motion is mainly due to pain.  
The veteran also alleges he currently works in customer 
service because he could no longer continue the labor 
requirements of his previous title. Other than pain and 
weakness, however, no examiner found fatigue, lack of 
endurance, incoordination, or significant limitation of 
function.  The veteran's pain and weakness, which are his 
main complaints, are compensated by the 30 percent rating 
under DC 8510, for peripheral neuropathy of the left arm, and 
the Board finds no basis to grant an increase based on these 
considerations.  38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 8 
Vet. App. 202.  

In sum, the Board finds the most advantageous diagnostic code 
warrants an increased rating to 30 percent disabling, but no 
more, for moderate peripheral neuropathy of the left arm.  

As indicated in the introduction, staged ratings may be 
assigned if found warranted by the evidence.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
this case, the first objective evidence of neurological 
manifestations is August 2008.  Indeed, a 2004 VA examiner 
specifically found no nerve damage.  Even so, the Board finds 
the increased rating is warranted for the entire appellate 
time period for the following reasons.  It is unclear what, 
if any, objective tests were conducted in the March 2004 
examination.  An x-ray was noted, but no specific nerve 
testing was indicated.  Rather, the examiner merely noted a 
cursory finding of no nerve damage.  The veteran, 
additionally, has consistently complained of numbness of his 
left hand and shooting pains down his arm throughout the 
appellate time frame as noted in all VA examinations and VA 
outpatient treatment records.  In the interest of giving the 
veteran the benefit of the doubt, the Board finds a 30 
percent rating is warranted for the entire appellate time 
frame.

As explained in detail above, a rating greater than 30 
percent is not warranted for his left shoulder disability 
under any neurological, orthopedic or muscular diagnostic 
code.


ORDER

An increased rating of 30 percent, but no more, for residuals 
of a fragment wound to the left shoulder is granted, subject 
to the laws and regulations controlling the award of monetary 
benefits.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


